Citation Nr: 1411798	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, including as due to mustard gas or asbestos exposure.

2.  Entitlement to service connection for skin cancer, including as due to mustard gas or asbestos exposure.

3.  Entitlement to service connection for a skin rash, including as due to mustard gas or asbestos exposure.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for status post fracture bilateral hands with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1983 to March 1987, with subsequent Reserve service.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims were processed in Muskogee, Oklahoma in accordance with M21-1MR, IV.ii.1.F.21.a., which provides that: "all claims and appeals based on exposure to mustard gas or Lewisite received on or after January 19, 2005, are centrally processed at the Muskogee Regional Office (RO)."

The Veteran was afforded a travel Board hearing in March 2013.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran does not have a respiratory condition.

2.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran does not have skin cancer.

3.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran does not have a skin rash.

4.  No disease or chronic symptoms of arthritis of the left knee or bilateral hands were manifested during service. 

5.  The Veteran did not continuously manifest symptoms of arthritis of the left knee or bilateral hands in the years after service. 

6.  Arthritis of the left knee and bilateral hands was not manifested to a degree of ten percent within one year of service separation. 

7. The Veteran's arthritis of the left knee or bilateral hands is not caused by any in-service event and is not related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition, including as due to mustard gas or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for skin cancer, including as due to mustard gas or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a skin rash, including as due to mustard gas or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for status post fracture bilateral hands with arthritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2008.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  The Veteran was provided additional notice with regard to his claims of mustard gas exposure.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran, his mother, and two of his post-service coworkers. 

The Veteran has not been afforded a VA medical examination with respect to his service connection claims; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, because there is competent evidence that demonstrates that the Veteran does not have a current disability manifested by respiratory problems, skin cancer, or a skin rash, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion with regard to those claims.  As will be discussed below, there is also competent evidence that demonstrates that the Veteran did not sustain an injury to his hands or left knee in service.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current hand and knee disabilities, and because there is already competent medical evidence to decide the claim, there is no reasonable possibility that a VA examination or opinion could aid in substantiating those claims for service connection.  Thus, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

With regard to his claims for respiratory problems, and a skin rash, the Veteran does not have a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and cancer are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Respiratory Disability, Skin Cancer, and Skin Rash

The Veteran contends that he has a current respiratory disability, skin cancer, and skin rash, as a result of his military service.  Specifically, he asserts that he developed these conditions after service as a result of mustard gas or asbestos exposure.  

The Board finds that the Veteran does not have a current respiratory condition.  Service treatment records contain an August 1986 lung x-ray and respiratory examination for job-related asbestos exposure.  The x-ray report notes that the lungs are normal with no active diseases, and states that haziness at the left lung base is probably due to the overlying soft tissues and a slight rotation during the x-ray.  The respiratory examination shows FEV of 95 percent predicted and FEV-1/FVC of 92 percent, indicating normal pulmonary function.  

A February 2010 VA outpatient treatment record shows that the Veteran reported a negative history of cancer or lung disease.  A March 2010 treatment record notes no recent history of cough, sputum production, shortness of breath, or pleuritic chest discomfort.  A chest examination revealed normal respiratory effort.  A March 2011 treatment record noted that the Veteran reported asbestos exposure in service, and complained of a respiratory infection lasting January to February 2011.  Physical examination showed normal respiratory effort, clear to auscultation.

In the March 2013 Board hearing, the Veteran stated that he often coughs and has difficulty breathing when he is exposed to dust or smoke in his current occupation as an insulation installer.  He further stated that he has never been prescribed any atomizer or inhaler for this condition, nor has he ever been hospitalized.  Thus, the evidence of record does not show that the Veteran has a current disability manifested by respiratory problems.

The Board finds that the Veteran does not currently have skin cancer or a skin rash.  The Veteran contends in an April 2009 statement that he developed a rash on his knee, elbow, and ear while in service.  He states that he went to sick call and was given an ointment to control the rash.  He further contends that, following service, a private doctor told him that his skin condition was a form of cancer.  Service treatment records are silent for signs, symptoms, or diagnoses of any skin problems.  His March 1987 separation examination report shows normal skin. 

A February 2010 VA outpatient treatment record shows that the Veteran reported a negative history of cancer.  VA outpatient treatment records from March 2010 show normal skin with no significant abnormal lesions or rashes, and normal age-related sun damage.  A March 2011 treatment record shows no significant abnormal lesions or rashes.  

A September 2008 statement from the Veteran's mother states that the Veteran had several episodes of skin rash on his elbow, ear, and knee in 1987.  In his March 2013 Board hearing, the Veteran described his past problems with a skin rash, but also stated that he has not experienced any problems with his skin since 1989.  Thus, the evidence of record does not show, and the Veteran himself does not contend, that he has a current disability manifested by skin cancer or a skin rash.  

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As noted, the evidence of record does not indicate that the Veteran has currently diagnosed respiratory problems, skin cancer, or a skin rash.  

The Board acknowledges the Veteran's assertion that he has respiratory problems, skin cancer, and a skin rash as a result of his active duty service, specifically due to mustard gas and asbestos exposure.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing the  claimed respiratory and skin conditions.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Therefore, the Veteran's mere assertion that he has the claimed conditions is insufficient to establish such a diagnosis for service connection purposes. 

Because the evidence does not support the finding that the Veteran has a current disability with regard to his claims for respiratory problems, skin cancer, or skin rash, the criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for respiratory problems, skin cancer, or skin rash, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Arthritis of the Left Knee and Status Post Fracture Bilateral Hands with Arthritis

The Veteran contends that he has arthritis of the left knee and bilateral hands, due to injuries he sustained in service.  In an April 2009 statement in support of the claim, he asserts that he hurt his knee when he fell down the stairs while carrying an "NBC box."  He states that a medic wrapped his knee after the accident.  Following a month-long deployment to the field, his knee "was not hurting as much," so he continued to keep it wrapped.  In his March 2013 hearing, he states that he injured his left knee when the bumper of a truck "caught me in the side of my knee and just bruised my knee."  In a separate April 2009 statement in support of the claim, he states that he injured his hands when, "I was changing a starter in a 5 ton dump truck when the starter fell and slammed my right hand to the ground and broke it."  In his March 2013 hearing, he states that he injured his hands when he fell down the stairs while carrying two sheets of plywood.

The Board finds that no disease or chronic symptoms of arthritis of the left knee or bilateral hands were manifested during service.  Service treatment records are silent for complaints or treatment for any injuries to the hands or knees.  Service treatment records do contain a December 1986 record showing that the Veteran was treated for a shoulder injury and placed on light duty after an accident, and an August 1986 showing treatment for a laceration to the Veteran's head.  The Board finds that in this case the service treatment records are complete.  Had the Veteran sustained an injury to his knees or hands in service, it would have been documented in service treatment records, as were the shoulder and head injuries.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The Board finds that the Veteran's assertion of inservice injury to the hand and left knee are not credible.  Thus, the weight of the lay and medical evidence does not demonstrate that the Veteran sustained an injury of the left knee or bilateral hands in service, and arthritis of the left knee or bilateral hands were not manifested during service.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  The Court in Madden held that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Id.  The Board finds that the Veteran's statements regarding in-service hand and knee injuries are not credible and of no probative, because the Veteran first made these statements over 20 years after service separation, the April 2009 statements and the March 2013 hearing testimony conflict with one another, and the statements are not supported by lay and medical evidence of record.

The Board finds that the Veteran did not continuously manifest symptoms of arthritis of the left knee or bilateral hands in the years after service.  The first mention of degenerative joint disease of the left knee and bilateral hands is in the Veteran's June 2008 claim, filed approximately 20 years after service separation.  

Shortly after filing his claim, the Veteran also submitted lay statements from his mother, L.P., and two coworkers, R.M. and D.P.  L.P. stated that the Veteran had many episodes of swelling of his left knee when he lived with her for a few months immediately following service.  R.M. and D.P. both worked with the Veteran starting in 2001, when he provided sheet rock, concrete, and insulation services.  R.M. and D.P. stated that the Veteran often had trouble with his left knee swelling.  R.M. stated that the Veteran often came home from work limping.  

The Veteran submitted an April 2009 Authorization and Consent to Release Information, VA Form 21-4142, indicating that he received treatment for "torn cartilage left knee" from a private medical center in 1990.  In a July 2009 correspondence with VA, the medical center indicated that it had no medical records for the Veteran. 

The Veteran reported a history of arthritis of the left knee and bilateral hands in a February 2010 VA outpatient treatment record.  The first diagnosis of arthritis of the left knee is in an April 2010 VA treatment record.  The Veteran reported pain and swelling in his left knee, which he attributed to an in-service injury in which he fell down the stairs.  The Veteran reported that he had an arthroscopic meniscectomy of the knee in 1990, and that his knee pain had improved for several years following that procedure.  After a clinical examination, the VA physician diagnosed the Veteran with "moderately severe medial compartment posttraumatic degenerative arthritis of the left knee with bilateral mild patellofemoral chondromalacia and probable old left ACL tear."  The VA physician prescribed a left knee brace and informed the Veteran of other available treatments.  

Although the record does indicate that the Veteran has some type of hand disability, the record does not show a current diagnosis of arthritis of the bilateral hands.  A March 2010 VA treatment record shows that the Veteran complained of bilateral hand numbness that began in service and has waxed and waned over the years.  The VA physician noted that the Veteran works in insulation installation and has to work on his hands and knees with pressure on his palms and kneecaps.  

The Board has considered the Veteran's statements, as well as the statements from L.P., R.M., and L.D.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the onset and continuity of a knee and hand disability as complex as arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The medical and lay evidence of record shows that symptoms of arthritis of the left knee and bilateral hands were not continuous since service separation, but rather did not manifest until several years after service.  The Board further finds that arthritis of the left knee and bilateral hands was not manifested to a degree of ten percent within one year of service separation.  For the reasons stated above, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.

Finally, the Board finds that the Veteran's arthritis of the left knee or bilateral hands is not caused by any in-service event and is not related to active service.  There is no evidence of record which medically relates the arthritis of the left knee or bilateral hands to active service.  The Veteran himself has attempted to relate his current knee and hand disabilities to his active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain, but he is not competent to provide and opinion as to the etiology of his knee and hand disabilities.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the left knee and bilateral hand arthritis did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service. The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of a left knee or bilateral hand disability in service or continuous symptoms after service. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for arthritis of the left knee and bilateral hands, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a respiratory condition, including as due to mustard gas or asbestos exposure is denied.

Service connection for skin cancer, including as due to mustard gas or asbestos exposure is denied.

Service connection for a skin rash, including as due to mustard gas or asbestos exposure is denied.

Service connection for arthritis of the left knee is denied.




Service connection for status post fracture bilateral hands with arthritis is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


